Third District Court of Appeal
                                State of Florida

                             Opinion filed July 19, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D17-1351
                           Lower Tribunal No. 84-5121
                              ________________


                              Robert John Doyle,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Richard L. Hersch, Judge.

      Robert John Doyle, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before ROTHENBERG, C.J., and SUAREZ and LAGOA, JJ.

      PER CURIAM.

      We treat the pleading filed by appellant Doyle as a Petition for Certiorari

and deny the petition finding the trial court’s order prohibiting Robert John Doyle
from filing further pro se pleadings, motions, or petitions challenging his

conviction and sentence in case number 84-005121 entirely proper.

                          ORDER TO SHOW CAUSE

      Further, Robert John Doyle has filed numerous postconviction appeals

regarding his conviction and sentence in lower tribunal case number 84-005121.

Our preliminary review of those prior postconviction proceedings evidences that

Robert John Doyle has engaged in the filing of appeals on claims that were

successive, time-barred, or otherwise wholly without merit. We therefore order

Robert John Doyle within thirty (30) days from the date of this order, to file a

response and to show cause why this Court should not prohibit him from

submitting further pro se appeals, petitions, motions or other pleadings regarding

case number 84-005121, unless such pleadings are signed by an attorney who is a

duly licensed member of The Florida Bar in good standing.




                                        2